 1                                                                                                 O
                                                                                                 JS-6
 2
 3
 4
 5
 6
 7
 8                         United States District Court
 9                         Central District of California
10
11   DAVID CHAVEZ,                                     Case № 2:19-cv-06003-ODW (GJSx)
12                        Plaintiff,
                                                       ORDER GRANTING MOTION TO
13          v.                                         REMAND [12]
14   FCA US LLC et al.,
15                        Defendants.
16
17
                                        I.    INTRODUCTION

18
            On June 3, 2019, Plaintiff David Chavez (“Chavez”) filed this action in the

19
     Superior Court of California, County of Los Angeles. (Notice of Removal (“Notice”)

20
     ¶ 1, Ex. A (“Compl.”), ECF No. 1.) Defendant FCA US LLC (“FCA”) removed the

21
     matter based on alleged diversity jurisdiction. (Notice ¶ 7–16.) Chavez moves to

22
     remand. (Mot. to Remand (“Mot.”), ECF No. 12.) The Court finds that it lacks

23
     subject matter jurisdiction and REMANDS this action to state court.1

24
                                        II.    BACKGROUND

25
            This is a Song-Beverly Consumer Warranty Act (“Song-Beverly”) action

26
     concerning a 2016 Jeep Cherokee (“Vehicle”). (Compl. ¶ 5.) Chavez alleges that

27
     FCA or its representatives failed to conform the Vehicle after a reasonable number
     1
28    After considering the papers filed in connection with the Motion to Remand, the Court deemed the
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78(b); C.D. Cal. L.R. 7-15.
 1   attempts. (Compl. ¶ 13.) On June 3, 2019, Chavez filed this action in the Superior
 2   Court of California, County of Los Angeles, Case No. 19STCV19532. (Notice at 1.)
 3   Chavez asserts causes of action against FCA under Song-Beverly.            (Mot. 1; see
 4   Compl. ¶¶ 15–35.) After FCA removed the case on the basis of diversity jurisdiction,
 5   Chavez moved to remand. (Mot. 1.)
 6                                 III.     LEGAL STANDARD
 7         Federal courts have subject matter jurisdiction only as authorized by the
 8   Constitution and Congress. U.S. Const. art. III, § 2, cl. 1; see also Kokkonen v.
 9   Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). A suit filed in state court
10   may be removed to federal court only if the federal court would have had original
11   jurisdiction over the suit.     28 U.S.C. § 1441(a).     Federal courts have original
12   jurisdiction where an action arises under federal law or where each plaintiff’s
13   citizenship is diverse from each defendant’s citizenship and the amount in controversy
14   exceeds $75,000. Id. §§ 1331, 1332(a).
15         After a plaintiff files an action in state court, the defendant attempting to
16   remove the action bears the burden of proving the amount-in-controversy requirement
17   has been met. Lowdermilk v. United States Bank Nat’l Ass’n., 479 F.3d 994, 998 (9th
18   Cir. 2007). Moreover, the removal statute is strictly construed against removal, and
19   “[f]ederal jurisdiction must be rejected if there is any doubt as to the right of removal
20   in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). The
21   party seeking removal bears the burden of establishing federal jurisdiction. Id.
22                                        IV.   DISCUSSION
23         When a complaint, as here, does not identify damages with specificity, a
24   defendant seeking to remove the case to federal court must demonstrate that it is
25   “more likely than not” that the amount in controversy will be satisfied. Sanchez v.
26   Monumental Life Insurance Company, 102 F.3d 398, 404 (9th Cir. 1996). For the
27   reasons below, the Court concludes that FCA has not met this burden.
28




                                                  2
 1         A. Actual Damages Under the Song-Beverly Consumer Warranty Act
 2         Actual damages under Song-Beverly are the “amount equal to the actual price
 3   paid or payable by the buyer,” less the reduction in value “directly attributable to use
 4   by the buyer.” Cal. Civ. Code § 1793.2(d)(2)(B)-(C). The reduction is based on the
 5   number of miles the buyer has driven prior to the first attempted repair. Id.
 6         Here, FCA submits the Retail Installment Sale Contract (“Sale Contract”)
 7   which lists the total cash prices of $21,930. (Suppl. Decl. of Tammi Hammond
 8   (“Suppl. Hammond Decl.”), Ex. A (“Sale Contract”), ECF No. 14-2). Also included
 9   are other fees, registration, and vehicle license fees that total $251. (Sales Contract.)
10   Chavez also agreed to pay 9.5% interest beginning on June 23, 2016 and continuing
11   until May 23, 2022, accordingly, the total finance charge is $7,692.78.           (Sales
12   Contract.) Additionally, Chavez damages include sales tax of $1,980.90. (Sales
13   Contract.) Thus, the total amounts to $31,854.68. However, according to a June 28,
14   2016, repair order provided by FCA, the Vehicle had 1,499 miles at the time of repair.
15   (Decl. of Tammi Hammond (“Hammond Decl.”), Ex. C (“Repair Order”), ECF No.
16   13-4.) Accordingly, a mileage offset of $397.92 is appropriate. (Suppl. Opp’n to
17   Mot. (“Suppl. Opp’n”) 1, ECF No. 14.) Therefore, FCA asserts that Chavez’s actual
18   damages amount to $31,456.76.
19         Not so. Foremost, the Sale Contract does not necessarily reflect the amount-in-
20   controversy. Here, Chavez requests restitution for all money paid to FCA; yet, FCA
21   fails to indicate an amount of payments made. (Compl. ¶ 33); Lopez v. FCA US LLC,
22   No. 2:19-CV-07577-RGK (MRWx), 2019 WL 4450427, at *1 (C.D. Cal. Sept. 16,
23   2019) (stating that “[w]ithout this information, the Court is left with considerable
24   doubt as to the amount-in-controversy.”). Additionally, FCA attempts to offset the
25   Vehicle mileage using a dated repair order that occurred a month after Chavez
26   purchased the Vehicle and almost three years before Chavez brought suit in state
27   court. (Repair Order.) Consequently, the court finds that FCA has not established by
28   a preponderance of the evidence that Chavez’s actual damages amount to $31,854.68.




                                                 3
 1         B. Civil Penalty Damages are Uncertain
 2         If a court determines that a defendant’s failure to comply with the terms of the
 3   Act is willful, a successful Song-Beverly plaintiff is entitled to recover civil penalties
 4   of up to twice the amount of the actual damages. Cal. Civ. Code §§ 1794 (c). If the
 5   amount of actual damages is speculative, however, an attempt to determine the civil
 6   penalty is equally uncertain. See Edwards v. Ford Motor Co., No. 16-cv-05852 BRO
 7   (PLAx), 2016 WL 6583585, at *4 (C.D. Cal. Nov. 4, 2016)
 8         A civil penalty is applicable only if a court determines that a defendant’s failure
 9   to comply with the Act is willful. Cal. Civ. Code §§ 1794(c). FCA has not offered
10   any evidence to support such an award, and thus, the Court is unable to determine
11   what civil penalties might be imposed. Lopez, 2019 WL 4450427, at *2; see also
12   Eberle v. Jaguar Land Rover N. Am., LLC, No. 2:18-CV-06650-VAP (PLAx), 2018
13   WL 4674598, at *2 (C.D. Cal. Sept. 26, 2018) (collecting cases).
14         C. Attorney’ Fees
15         Attorneys’ fees are “costs and interests” within the definition of the Act, and are
16   therefore, excluded from the calculation. Lopez, 2019 WL 4450427, at *2 (collecting
17   authorities). Moreover, even if the court was to consider future attorneys’ fees in the
18   amount in controversy, the Ninth Circuit held that a “district court may reject the
19   defendant’s attempts to include future attorneys’ fees in the amount in controversy if
20   the defendant fails to satisfy this burden of proof.” Fritsch v. Swift Transportation
21   Co. of Arizona, LLC, 899 F.3d 785, 795 (9th Cir. 2018). Here, FCA merely states that
22   “the amount in controversy—which is above $75,000 even without attorneys’ fees—
23   only increase . . . the amount in controversy.” (Opp’n to Mot. (“Opp’n”) 8–9., ECF
24   No. 13.) Without more, the Court finds that FCA has failed to satisfy the burden of
25   proof necessary to include attorneys’ fees in the amount in controversy.
26         Ultimately, the Court finds that FCA has not satisfied its burden of
27   demonstrating by a preponderance of the evidence that the amount in controversy
28   meets the jurisdictional requirement.      Therefore, the Court lack jurisdiction and




                                                 4
 1   GRANTS Chavez’s Motion.
 2                                  V.   CONCLUSION
 3         For the reasons discussed above, the Court GRANTS Chavez’s Motion to
 4   Remand. (ECF No. 12.) The Court REMANDS the action to the Superior Court of
 5   the State of California, County of Los Angeles, 111 North Hill Street, Los Angeles,
 6   CA 90012, Case No. 19STCV19532. The Clerk of the Court shall close the case.
 7
 8         IT IS SO ORDERED.
 9
10         January 27, 2020
11
12                              ____________________________________
13                                       OTIS D. WRIGHT, II
                                 UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                              5
